Case 2:20-cv-00079-JRG Document 13 Filed 06/02/20 Page 1of1PagelD#: 51

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

CELLULAR COMMUNICATIONS
EQUIPMENT, LLC

Plaintiff(s), CIVIL ACTION NO. 2:20-CV-00079

VS.

ONE PLUS TECHNOLOGY CO, LTD, ET
AL

GOR SOR GOR GOR SOR LOR 50m SOR on

Defendant(s).
AFFIDAVIT OF SERVICE

Came to my hand on Friday, May 15, 2020 at 9:30 AM,

Executed at: 1810 E. SAHARA AVE, STE 215, LAS VEGAS, NV 89104
within the county of CLARK at 1:23 PM, on Friday, May 15, 2020,

by individually and personally delivering to the within named:

ONEPLUS MOBILE COMMUNICATIONS (GUANGDONG) CO. LTD

By delivering to its Registered Agent, LEGALINC CORPORATE SERVICES
By delivering to its Authorized Agent, PAIGE BOHALL, a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S FIRST
AMENDED COMPLAINT FOR PATENT INFRINGEMENT WITH EXHIBIT A

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared ANTHONY SPADA, LLC who after being
duly sworn on oath states: "My name is ANTHONY SPADA, LLC. I am a person over eighteen (18) years of age and I
am competent to make this affidavit. I am a resident of the State of Nevada. I have personal knowledge of the facts and
statements contained in this affidavit and aver that each is true and correct. I am not a party to this suit nor related or affiliated
with any herein, and have no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor
involving moral turpitude.”

By: . A i
ANTHODY SP LIC-PROCESS SERVER

 

 

Subscribed and Sworn to by ANTHONY SPADA, LLC, Before Me, the undersigned authority, on

this _2na___ day of June, 2020. |

 

BERT LOTT —
NOTARY PUBLIC otary Public in and for the State of Nevada
STATE OF NEVADA

  

oat) APPT, NO. 07-4864-1
2A MY APPT. EXPIRES SEPTEMBER 14, 2028

 

 

 

2020001137
